

115 HR 6573 IH: To require a determination on designation of the Russian Federation as a state sponsor of terrorism.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6573IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Coffman introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require a determination on designation of the Russian Federation as a state sponsor of
			 terrorism.
	
		1.Determination on designation of the Russian Federation as a state sponsor of terrorism
			(a)Determination
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a determination whether the Russian Federation meets the criteria for designation as a state sponsor of terrorism.
 (2)FormThe determination required by paragraph (1) shall be submitted in unclassified form but may include a classified annex, if appropriate.
 (b)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)State sponsor of terrorism definedThe term state sponsor of terrorism means a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)) (as in effect pursuant to the International Emergency Economic Powers Act), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.
				